Title: To George Washington from Lafayette, 12 January 1790
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George

 
          
            My Dear General
            Paris January the 12th 1790
          
          I Cannot let the packet Sail without a line from your filial friend, who, altho’ He depends on Mr Short for your information, wants to Express you those Affectionate and Respectful Sentiments that Are Never So well felt as in UnCommon Circumstances—How often, My Beloved General, Have I wanted your wise Advices and friendly Support! We Have Come thus far in the Revolution without Breaking the Ship either on the Shoal of Aristocraty, or that of faction, and Amidst the Ever Reviving efforts of the Mourners and the Ambitious we are Stirring towards a tolerable Conclusion—Now that Every thing that was is No More, a New Building is Erecting, Not perfect By far, But Sufficient to Ensure freedom, and prepare the Nation for a Convention in about ten years, where the defects May Be Mended—I will Not Enter in all the details I Have Already Related—Common Sense is writing a Book for you—there you will See a part of My Adventures—I Hope they will turn to the Advantage of My Country and Mankind in General—liberty is Sprouting about in the other parts of Europe, and I am Encouraging it By all the Means in My Power—Adieu, My Beloved General, My Best Respects wait on Mrs Washington—Remember me to Hamilton, Harrison, Knox, Lear, and all our friends—Most Respectfully and Affectionately Your Most devoted and filial friend
          
            Lafayette
          
          
            I wish Mr Jay, John Adams, Wadsworth, and Doctor Franklin Could witness the difference Betwen this France, this Capital, and the once they Have Seen.
          
        